Citation Nr: 0008662	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for spondylolisthesis at L5-S1. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from June to July 1974.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  By rating action in February 1986, the RO denied the 
appellant's claim of entitlement to service-connection for 
spondylolisthesis at L5-S1.  He was notified of the decision 
by letter dated in February 1986, but a timely appeal was not 
received.

2.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for spondylolisthesis at L5-S1 is not new and 
material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & 
Supp. 1996); 38 C.F.R. § 3.156(a) (1999).

2.  The February 1986 rating decision denying service 
connection for spondylolisthesis at L5-S1 is final, and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 
(West 1991); 38 C.F.R. 3.104(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for spondylolisthesis at L5-S1 was denied 
by a February 1986 rating decision.  The evidence before the 
RO at the time consisted of the veteran's service medical 
records.  In summary, the service medical records revealed 
that he was examined for entrance in June 1974 and that in 
July an X-ray revealed spondylolisthesis at L5-S1.  A June 
1974 narrative summary includes a history of intermittent low 
back pain for several years that increased after a motor 
vehicle accident two months earlier.  A medical evaluation 
board decision dated that month determined that the 
spondylolisthesis was of several years' duration.  

The veteran was notified of the February 1986 rating decision 
and did not appeal.  The appeal became final.  

Evidence submitted since the February 1986 rating decision 
includes a questionnaire and medical information dated in 
August 1991, relating to an employment application; the 
report of a medical examination performed in August 1991 by 
Kevin D. Arndt, D.C.; June 1994 treatment notes from Judith 
M. Edling of the Chiropractic Clinic; June 1994 treatment 
records from the Fairmont Community Hospital; and December 
1996 to February 1997 medical records from the Minnesota 
Department of Corrections.  All of these records are negative 
for medical evidence or a medical opinion linking the 
veteran's spondylolisthesis to his service.  

A September 1996 statement by the veteran indicates that he 
had been treated by a chiropractor.  He felt that he was 
discharged from the service for medical reasons and that he 
could only get jobs that did not require a physical 
examination.

A November 1996 rating decision denied service connection for 
spondylolisthesis at L5-S1 as preexisting service and not 
aggravated thereby.  

The veteran's December 1996 appeal states that he was not 
examined for preexisting injuries when he entered active 
service and had never had any pain prior to entry.  He 
noticed pain after two weeks and it got worse.  His drill 
sergeants harassed him because he could not march properly.  
He added that when he received his discharge he was told that 
he would be entitled to disability payments.  He stated that 
his condition was caused by or aggravated by his service.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In Winters v. West, 12 Vet App 203 (1999) United States Court 
of Appeals for Veterans Claims (Court) stated, "Today, in 
Elkins v. West, 12 Vet App 209 (1999), the en banc Court 
essentially holds that the recent decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
requires the replacement of the two-step Manio test with a 
three-step test.  Under the Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a)(1999) in order 
to have a finally denied claim reopened under 38 U.S.C. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence submitted since the February 1986 rating 
decision has been listed above.  While these documents are 
new, in that they have not been previously considered, they 
are not material, as none of these documents links the 
veteran's spondylolisthesis at L5-S1 to his active service.  

The veteran's statements contain his accounts of his service 
and his opinions regarding the cause of his condition.  
However, he has submitted no medical evidence to substantiate 
his claim.  While he is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992). 

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, after a careful 
and thorough review of the record, it is concluded that the 
evidence is not material to reopen the claim, even under the 
more liberal standard announced in Hodge.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for spondylolisthesis at L5-S1, 
thus, the claim is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 
- 6 -


- 5 -


